Interim Decision #2196

MATTER OF ACOSTA
In Deportation Proceedings
A-10731904
Decided by Board April 19, 1973
Conviction of the offense of making a false statement in the acquisition of a
firearm from a licensed dealer in violation of 18 U.S.C. 922(a)(6) is conviction of
a crime involving moral turpitude.
CHARGE:

Order: Act of 1952—Section 241(a)(4) [8 U.S.C. 1251(aX4)]—Convicted of two
crimes involving moral turpitude, to wit: (1) transporting a forged and altered security in foreign commerce
and (2) making a fake statement in the negnieition of a
firearm from a licensed dealer.
ON BEHALF OF RESPONDENT: Joseph J. Rey, Esquire
453 Magoffin Avenue
El Paso, Texas
(B rief filed)

The special inquiry officer, in an order dated October 16, 1972,
found the respondent deportable as charged and ineligible for any
discretionary relief. The respondent appeals from that order. The
appeal will be dismissed.
The respondent is a 37-year-old married male, a native and
citizen of Mexico, who entered the United States on February 12,
1960 as an alien lawfully admitted for permanent residence. He
was charged with deportability under the second portion of section

241(a)(4) of the Immigration and Nationality Act. That section
makes deportable any alien who "at any time after entry is
convicted of two crimes involving moral turpitude, not arising out
of a single scheme of criminal misconduct." The file contains the
record of two convictions.
The first, on October 29, 1970, was for transportation of a forged
and altered security in foreign commerce in violation of the third
paragraph of 18 U.S.C. 2314. We find that this offense involved
moral turpitude. See Matter of Fernandez, Interim Decision No.
2123 (131A, 1072), also dealing with 18 U.S.C. 2314 (transportation

in interstate commerce of forged securities).

338

Interim Decision #2196
The second conviction occurred on February 10, 1972 and was
for the offense of making a false statement in the acquisition of a
firearm from a licensed dealer in violation of 18 U.S.C. 922(aX6).
That section makes it a crime for any person "... knowingly to
make any false or fictitious statement ... intended or likely to
deceive such ... dealer ... with respect to any fact material to the
lawfulness of the sale. ..." The respondent was convicted because
he did not mention his first conviction, which would have disqualified him as a firearms buyer under 18 U.S.C. 922(dX1).
Moral turpitude is present in connection with the respondent's

second conviction because fraud and materiality are essential
elements of the crime. See Fiswick v. United States, 329 U.S. 211
(1946) (concealing membership in Nazi Party under Alien Registration Act of 1940); U.S. ex rel. Popoff v. Reinter, 79 F2d 513 (C.A.
2, 1935) (knowingly submitting false information in an application
for naturalization); Matter of B—, 7 L & N. Dec. 342 (BIA, 1956)
(wilfully and knowingly making false statements in an application
for a passport).
The special inquiry officer was correct, then, in finding that the
respondent had boon convicted of two crimes involving moral
turpitude. There is no contention that these crimes arose out of a
common scheme of criminal misconduct. We, therefore, affirm the
special inquiry officer's finding of deportability under section
241(aX4) of the Act. The appeal will be dismissed and the following
order will be entered.
ORDER: The appeal is dismissed

3 29

